Citation Nr: 1529548	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-27 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD). 

2.  Entitlement to service connection for asthma. 

3.  Entitlement to service connection for a bilateral hearing loss disability. 

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to September 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a March 2015 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

The Board is in receipt of VA treatment records after the Statement of the Case, but finds these records immaterial to the claim.  38 C.F.R. § 19.37(a) (2014); 38 C.F.R. § 20.1304(c) (2014).  The records are related to mental health treatment.  No claim of psychiatric issues is before the Board in the present appeal.  

The issues of service connection for COPD, asthma, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been clinically diagnosed with tinnitus.  The tinnitus is etiologically related to the Veteran's active service. 



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110; 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Tinnitus

The Veteran contends that he has tinnitus related to noise exposure during service.  During his December 2009 VA audiological examination the Veteran reported that the noise exposure resulted from his duties as a radio operator aboard an aircraft.  As a radio operator, the Veteran worked and slept in a compartment with transmitters and cooling fans.  The Veteran also reported noise exposure from jet aircraft and catapults, which were above his head.  

In reviewing the evidence of record, the Board finds that the Veteran's tinnitus is as likely as not related to service.  The Veteran has consistently contended that he had ringing in his ears during and after service.   The Veteran is competent to testify to in-service noise exposure, in-service symptoms of tinnitus, and post-service symptoms of tinnitus because these are all factors capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Tinnitus is an impairment affecting the auditory system.  The Board notes that the Veteran experienced a decline in hearing from enlistment to separation as is noted in the service treatment records.  At the entrance examination in April 1971, the Veteran's right ear was 10 db, 5 dB, 5dB, and 5 dB at 500, 1000, 2000, and 4000 Hz.  The left ear was 15 dB, 10 dB, 5 dB, and 10 dB.  At the separation examination in September 1975, there was measurable decline in hearing between 10 to 20 dBs at each of the previously tested levels with the right ear at 25 dB, 25 dB, 20 dB, and 15 dB and the left at 20 dB, 25 dB, 15 dB, and 20 dB.   

Post-service, the Veteran did not have high level noise exposure.  After the military, the Veteran worked in route and retail sales jobs and as ground security for Disney World.  There is no evidence that the Veteran was exposed to noise at a level comparable to that experienced in service.  

Even considering the negative nexus opinion provided by the December 2009 VA examiner, who opined that the tinnitus "is less likely as not (less than 50/50 probability) caused by or a result of noise trauma in [N]avy," the Board resolves any reasonable doubt in the Veteran's favor.  Accordingly, service connection for tinnitus is granted. 

In light of the favorable decision, any error by VA in complying with the requirements of Veterans Claims Assistance Act of 2000 (VCAA) and any other duties is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for tinnitus is granted, subject to the rules and regulations governing the payment of VA monetary benefits


REMAND

I.  Hearing Loss

The most recent VA audiological examination took place in December 2009.  The examiner provided a negative opinion, citing to a report by the Institute of Medicine.  However, the examiner's summary of the report's findings is not entirely accurate.  The report did not conclude there is "no reasonable basis" for delayed onset of hearing loss; rather, the conclusion was that it is unlikely.  While this may seem like a small distinction between choice of words, the fact that something is unlikely does not mean that it is not possible; there remains an element of possibility.  Considering the burden of proof in VA law, that possibility may be enough for a claimant to prevail.  Therefore, a better rationale is needed here, especially considering that this Veteran showed threshold shifts between entry and exit.

II.  Respiratory Conditions 

The Veteran asserts service connection for two respiratory conditions, COPD and asthma.  Throughout the record dating back to 2004, the Veteran has been diagnosed and treated for these conditions with the use of prescribed inhalants.  The Veteran contends that he is entitled to service connection based on two theories: (1) exposure to a fire when putting out a fire on the U.S.S. Forrestal or (2) by asbestos exposure.  Although searches have not conclusively determined whether the Veteran was involved in the firefighting, the record demonstrates exposure to asbestos, as noted by the RO in the Statement of the Case.  The April 2011 examination evaluated the record generally based on relating COPD and asthma to the Veteran's active service without considering whether the asbestos exposure played any role in the later development of respiratory issues.  An addendum opinion is necessary to clarify this matter. 

Also, the Veteran testified that his primary care doctor at VA had recently indicated to him a possible relationship between his respiratory conditions and his military service, and that this would be recorded in his progress notes.  For this reason, the more recent VA records are also needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available VA medical records from the Daytona Beach/Orlando VA facilities dated from August 2011 to the present.   

2.  After receipt of the above development, schedule the Veteran for a VA examination.  Following testing, the examiner should answer the following questions: 

Does the Veteran have a hearing loss disability for VA compensation purposes in the left ear? 

Does the Veteran have a hearing loss disability for VA compensation purposes in the right ear? 

If disability is found, is that disability etiologically related to service, to include noise exposure as a radio operator on an aircraft carrier?  In providing this opinion, the examiner must address the significance, if any, of the threshold shifts shown between entry and separation from service.

3.  After receipt of the above VA records, obtain an addendum opinion to answer the following question: 

Is it at least as likely as not that the Veteran's COPD and/or asthma is related to in-service asbestos exposure? 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


